Citation Nr: 1740707	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966, including in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2014, the Veteran testified at a Travel Board Hearing conducted before a Veterans Law Judge, who is no longer employed by the Board.  A copy of the hearing transcript is of record.  The Veteran was offered an opportunity to participate in a new Board hearing with a new Veterans Law Judge who would decide his appeal.  He declined the offer in June 2017.  The appeal was subsequently reassigned to the undersigned Veterans Law Judge for adjudication.  To date, the Veteran has not requested another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.  

The Board finds remand warranted for a new VA etiology opinion from a new VA examiner, as the January 2012 and April 2016 nexus opinions of record are inadequate for purposes of adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The January 2012 VA nexus opinion, which found no PTSD diagnosis under DSM-IV but a diagnosis of cyclothymic disorder for the Veteran, is wholly inadequate for the following reasons.  First, with respect to the Veteran's diagnosis of cyclothymic disorder, the examiner simply concluded, without further explanation: "Cyclothymic disorder is not caused by or secondary to military stressors."  The examiner's failure to provide any explanation for this conclusion renders the Board unable to use this opinion to make an informed determination as to whether or not service connection for the Veteran's acquired psychiatric disorder is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Additionally, the PTSD-related portion of the opinion is inadequate because new PTSD-related evidence, including San Juan VA records and translated medical records from Dr. J.V.F. indicating a current PTSD diagnosis, were associated with the claims file after the January 2012 VA examination was conducted; therefore, the January 2012 VA opinion, as to PTSD, was not made based on a review of the complete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

For the following reasons, the April 2016 nexus opinion, which found no PTSD diagnosis under DSM-V, is wholly inadequate as well.  First, there is no indication here that the examiner reviewed the new PTSD-related evidence, including San Juan VA records and translated medical records from Dr. J.V.F. indicating a current PTSD diagnosis, either; therefore, the Board cannot deem this opinion to be based on a review of the complete file.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Moreover, in contravention of the Board's August 2015 remand directive, the examiner failed to provide an etiology opinion(s) for the non-PTSD psychiatric disorders with which the Veteran is currently diagnosed, including by considering the Veteran's historical diagnoses of depressive disorder and cyclothymic disorder.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Based on the foregoing, a new nexus opinion from a new examiner addressing the aforementioned concerns must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. After step 1 is completed, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorders.  

The claims file must be made available to the examiner for review and the examiner should review all relevant medical records, including the San Juan VA medical records and the translated medical records from Dr. J.V.F. indicating a current PTSD diagnosis, and the Veteran's historical diagnoses of depressive disorder and cyclothymic disorder.  All appropriate testing should be performed.

For each current disability identified, the examiner is then specifically instructed to provide the following information:

(a) Is it "at least as likely as not (50 percent probability or greater)" that the Veteran's disability BEGAN IN or is otherwise related to the Veteran's active service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner is specifically instructed to consider the lay statements of record, including the Veteran's those in the in the April 2014 hearing transcript.  The examiner should set forth in detail the medical reasons for accepting or rejecting the Veteran's statements regarding his symptomatology.  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation of a mental disorder diagnosis or treatment.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




